        Case 1:17-cv-00163-JCG Document 61 Filed 09/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

WILLIAM ALFORD PENTON                                                PLAINTIFF

v.                                                   CASE NO. 1:17-cv-163-JCG

SHERIFF DAVID ALLISON et al.                                      DEFENDANTS

                              FINAL JUDGMENT

      All claims advanced by Plaintiff William Alford Penton have been dismissed

with prejudice. The Court hereby enters judgment pursuant to Federal Rule of Civil

Procedure 58.

      IT IS, THEREFORE, ORDERED that this civil action is DISMISSED

WITH PREJUDICE.

      SO ORDERED this the 17th day of September, 2020.

                                      s/ John C. Gargiulo
                                      JOHN C. GARGIULO
                                      UNITED STATES MAGISTRATE JUDGE
